DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/29/2018, 4/17/2020, and 12/2/2020 are being considered by the examiner.
Status of the Claims
Claims 17-30 are canceled. Claims 1-16 are examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the environmental sensor" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 7-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knopfmacher (WO 2015/188002 A1; cited by Applicant in IDS filed 4/17/2020).
Regarding claim 1, Knopfmacher teaches a diagnostic strip for reacting with a target for diagnosis (abstract, para [0068]-[0069], [0092], Fig. 1). Knopfmacher teaches the diagnostic strip comprising a connector configured to be connected to a power providing unit and provide a driving power to the diagnostic strip (analyzer may include one or more source-meters or other electronics to apply a voltage or current, para [0050]). Knopfmacher teaches the diagnostic strip comprising an entry path configured to transfer a body fluid including the target (e.g., para [0031]-[0034]). Knopfmacher teaches the diagnostic strop comprising a reaction unit configured to react with the target and whose electrical characteristic is changed by the reaction (para [0021]-[0023], [0027]-[0048], [0080]-[0099], Figs. 3-7). Knopfmacher teaches the diagnostic strip comprising a display unit configured to receive the driving power and whose display state is changed according to the changed electrical characteristic of the reaction unit (para [0008], [0049], [0051]-[0052], [0068], [0071], [0075], Fig. 1).
Regarding claim 4, Knopfmacher teaches the entry path includes an exposure unit for exposing the reaction unit so that the body fluid is dropped thereon (e.g., para [0031]-[0034], [0080]-[0081], [0096], Figs. 3-6).
Regarding claim 5, Knopfmacher teaches the diagnostic strip further comprising an environmental sensor unit configured to detect environmental influence on the reaction between the target and the reaction unit (e.g., para [0007], [0009], [0023]-[0026], [0077]-[0079]).
Regarding claims 7 and 8, Knopfmacher teaches the reaction unit includes a material whose electrical characteristic is changed by an enzyme reaction with the target for detection wherein the reaction unit includes a glucose oxidase whose electrical characteristic is changed by an enzyme reaction with glucose (para [0093], Fig. 7).
Regarding claim 9, Knopfmacher teaches the reaction unit includes a material whose electrical characteristic is changed by an antigen-antibody reaction with the target for detection (para [0064], [0090], [0094]).
Regarding claims 11 and 12, Knopfmacher teaches the reaction unit includes a probe which is complementarily bound with the target for detection and whose electrical characteristic is changed wherein the reaction unit includes the probe having an aptamer which binds to protein, which is the target for detection, and a nucleotide marker, and nucleotides having a sequence complementary to the target for detection (para [0063]-[0064], [0091]).
Regarding claim 13, Knopfmacher teaches the diagnostic strip detects the target included in human bodies (e.g., para [0060]). Although Knopfmacher does not specifically teach the diagnostic strip detects the target included in animals, this limitation is a functional limitation that does not impose any structural limitations on the claims. Knopfmacher teaches the structural limitations of claim 1 capable of detecting the target included in animals and food and thus, is considered capable of performing the recited functional limitations.
Regarding claim 16, Knopfmacher teaches the display unit displays a change in the electrical characteristic with a display bar (e.g., para [0008], [0049], [0051]-[0052], [0068], [0071], [0075], Fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Knopfmacher (WO 2015/188002 A1) in view of Werner (US 2016/0003762 A1).
Regarding claim 2, Knopfmacher teaches the diagnostic strip of claim 1, but fails to teach the connector is any one of a male connector which is inserted into the power providing unit and a female connector into which the connector connected to the power providing unit is inserted.
Regarding claim 3, Knopfmacher teaches the diagnostic strip of claim 1, but fails to teach the connector is any one of a connector conforming to a universal serial bus (USB) standard and a lightning connector.
Werner teaches an electrical device for analyzing a body fluid (e.g., abstract, para [0047]-[0051]). Werner teaches the device having an electrical connector such as a male universal serial bus (USB) electrical connector to provide power (abstract, para [0047], [0051], [0061]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the connector of Knopfmacher to be a male  connector which is inserted into the power and conforming to a universal serial bus (USB) standard as in Werner because Knopfmacher is generic with respect to the connectors that can be incorporated into the diagnostic strip and one would be motivated to use the appropriate connector to provide power for electrical detection of the desired target. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because both are drawn to devices for electrical detection of target substances requiring a power supply.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knopfmacher (WO 2015/188002 A1) as applied to claims 1 and 5 above, and further in view of Matsumara (US 2013/0279539 A1).
Regarding claim 6, Knopfmacher teaches the diagnostic strip of claim 5, but fails to teach the environmental sensor unit includes at least one of a hydrogen-ion concentration (pH) sensor, a temperature sensor, and a humidity sensor.
Matsumara teaches a biological sample measurement device that includes a temperature information supply instrument which supplies temperature information regarding a measurement environment (abstract). The temperature information supply instrument has a temperature sensor (para [0007]). The temperature detected by the temperature sensor is used to correct the measured test result for biological reactions that fluctuate largely depending on temperature and reduce measurement error (para [0003]-[0004], [0065]-[0067], [0155], [0158]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the diagnostic strip of Knopfmacher an environmental sensor unit that includes a temperature sensor as in Matsumara in order to correct measured test results and reduce measurement error (Matsumara, para [0003]-[0004], [0065]-[0067], [0155], [0158]). One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to biological sample measurement devices involving biological reactions. 
Regarding claim 14, Knopfmacher teaches the display unit includes a first display whose display state is changed according to the changed electrical characteristic of the reaction unit (para [0008], [0049], [0051]-[0052], [0068], [0071], [0075], Fig. 1), but fails to teach a second display whose display state is changed according to a detection result of the environmental sensor.
Matsumara teaches the biological sample measurement device as described above, further comprising a display unit that includes a first display whose display state is changed according to the test result (e.g., para [0040], [0072], [0117]) and a second display whose display state is changed according to a detection result of the temperature sensor (para [0062], [0092], [0106]-[0107]). Matsumara teaches the temperature displayed on the display unit can be used to provide information to a user and to confirm whether or not the temperature is acquired correctly (para [0064], [0107]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the display unit of Knopfmacher a second display whose display state is changed according to a detection result of the environmental sensor as in Matsumara in order to provide information to a user and to allow for confirmation of correctly acquired environmental measurements (Matsumara, para [0064], [0107]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Knopfmacher (WO 2015/188002 A1) in view of Fern (US 2014/0051958 A1).
Regarding claim 15, Knopfmacher teaches the diagnostic strip of claim 1, but fails to specifically teach the display unit includes at least one of an electronic (e)-ink and an electrochromic device.
Fern teaches an analyte measurement system including a display unit to display the results of the analysis (abstract, para [0014], [0018], [0052]-[0053]). The display unit may include an e-ink display (para [0053]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the display unit of Knopfmacher be an e-ink display as in Fern because Knopfmacher is generic with respect to the type of display that can be incorporated into the diagnostic strip and one would be motivated to use the appropriate display to effectively communicate the test results. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because they are similarly drawn to analytical devices including a display unit for displaying test results to a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1641